DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl et al. (US 2010/0039102) hereinafter known as Hoelzl, and further in view of Brumovsky et al. (US 2014/0168414 presented in Applicant’s IDS.) hereinafter known as Brumovsky, and Groot et al. (US 2001/0043333) hereinafter known as Groot.
With regards to claim 16, Hoelzl discloses a device for contactlessly determining the straightness of at least one long product (Abstract)([0016]; The device measures the changing diameters for round material or deviations from a circle geometry for pipes, and also the deviations in straightness of the lengthwise direction.), the device comprising:
at least one radiation source module (Fig. 1; 16; measurement means)([0026][0027]; 22;  optical distance sensors using laser triangulation and laser scanners)  for emitting measuring radiation toward at least one long product (Fig. 1; 10; test piece);
at least one radiation detector for detecting the measuring radiation [0027];
a control [0018] and evaluation unit ([0030]; evaluation unit 24) for determining the straightness of the long product from the data generated from the detection radiation [0031].
Hoelzl discloses that the measurement head 18 is stationary on or around the test piece 10 [0024] and further discloses that for test pieces 10 with a circular cross section, it is possible to make the sensors 22 able to rotate or swing around the test piece 10 individually, or as a whole [0029]. Further, the reference teaches that the determination of straightness of the test piece 10 can be [0024][0034].
Hoelzl does not disclose at least one radiation detector for detecting the measuring radiation, as detection radiation, as modified by each long product at a plurality of areas of incidence distributed in a longitudinal direction of the long product;
wherein, during a measurement cycle, the measuring radiation transverse to the longitudinal direction of each long product is moved over the long product,
wherein measuring radiation that is at least one of punctiform and extending linearly in the longitudinal direction of the long product is generated by each radiation source module;
each radiation detector is disposed such that, during the measurement cycle, a portion of measuring radiation that is back-scattered by the long product is detectable as detection radiation in a temporal curve of its intensity and, after at least one measurement cycle, the straightness of the long product is determined by the control and evaluation unit from location information about the position of areas of incidence in the longitudinal direction and from characteristic intensity values of the detection radiation.
(Abstract).
Brumovsky discloses;
at least one radiation detector for detecting radiation ([0027]; Fig. 1; camera module; 120), as detection radiation, as modified by the long product 130 at a plurality of areas of incidence distributed in a longitudinal direction of the long product [0028][0030];
wherein, during a measurement cycle, the measuring radiation transverse to the longitudinal direction of each long product is moved over the long product [0029];
wherein measuring radiation that is at least one of punctiform and extending linearly in the longitudinal direction of the long product is generated by each radiation source module ([0012]; measurement points)[0029];
each radiation detector is disposed such that, during the measurement cycle, a portion of measuring radiation that is back-scattered by the long product is detectable as detection radiation ([0010]; radiation reflected by the object.) 
In view of Brumovsky, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Hoelzl’s device to gain the scanning capability of distributing and detecting back-
Neither Hoelzl nor Brumovsky specifically disclose;
the detection of radiation in a temporal curve of its intensity and, after at least one measurement cycle, the straightness of the long product is determined by the control and evaluation unit from location information about the position of areas of incidence in the longitudinal direction and from characteristic intensity values of the detection radiation.
Groot discloses a method for determining a geometric property of a test object (Abstract). Groot teaches of performing FTP (flatness, thickness, and parallelism; see [0071]) measurements using a curved optical profiler to determine roundness, and/or straightness of a cylindrical objects [0111]. Groot further teaches of a signal processing method utilizing coherence profiling intensity signal. The said coherence profiling intensity signal is Fourier transformed with respect to the scan position [0179] and object surface height measurements can be more accurately calculated [0181].


	With regards to claim 17, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein the characteristic intensity values include maximum intensities. (Groot; [0178]; maximum or peak fringe)

	With regards to claim 18, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein the characteristic intensity values include significant intensity values at edges of an intensity distribution. (Hoelzl; [0034] in view of Groot, see claim 1)

	With regards to claim 19, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein the location information is based on (Groot; [0038]) (Brumovsky; [0030])

	With regards to claim 20, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein the location information is based on directional information during movement of the measuring radiation. (Brumovsky; [0030])

	With regards to claim 21, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein the measuring radiation is at least one of ultraviolet, visible and infrared radiation. (Groot; [0136]; infrared source)

	With regards to claim 22, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein each one radiation source module is further configured to move punctiform measuring radiation (see the rejection of claim 16) along a two-dimensional scan path over a measurement section in the longitudinal direction of the long product. (Brumovsky; [0030])

	With regards to claim 23, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 22, wherein the scan path extends over the measurement section without a change of direction in the longitudinal direction.  (Brumovsky; [0030])

	With regards to claim 24, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein at least two radiation detectors are provided, which are spaced apart in the longitudinal direction of the long product. (Brumovsky; [0069]) (Hoelzl; [0011])

	With regards to claim 25, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, wherein at least two radiation source modules are provided, which are spaced apart in the longitudinal direction of the long product. (Hoelzl; [0010][0026])

	With regards to claim 26, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 24, wherein at least two radiation source modules are provided, which are spaced apart in the longitudinal direction of the long product. (Hoelzl; [0010][0026])


	With regards to claim 27, Hoelzl, in view of Brumovsky and Groot, discloses the device of claim 16, further comprising a bearing unit for rotating the long

product about its longitudinal axis. (Hoelzl; [0029])(Brumovsky; [0027]; Support fixture 130 can be configured to rotate the object.)

	With regards to claim 28, Hoelzl, in view of Brumovsky and Groot, discloses a method for calibrating the device of claim 16 (Brumovsky; [0033]), comprising the steps of:
inserting a long product of unknown straightness into a bearing unit; carrying out a measurement cycle (Hoelzl; [0030]);
rotating the long product about its longitudinal axis at least once and carrying out a further measurement cycle (Brumovsky; [0030]); and
identifying data from characteristic intensity values of the detection radiation from a plurality of measurement cycles (see the rejection of claim 16) as reference values for a reference straightness (Groot; [0014] [0093]).

With regards to claim 29, Hoelzl, in view of Brumovsky and Groot, the method of claim 28, wherein the data include median values of characteristic intensity values. (see the rejection of claim 16)

With regards to claim 30, Hoelzl, in view of Brumovsky and Groot, the method of claim 28, wherein the data include average values of characteristic intensity values. (Groot; [0167])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/Primary Examiner, Art Unit 2884